Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terry Eugene Cureton appeals the district court’s order denying his motion for reduction of sentence, pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no abuse of discretion by the district court. Accordingly, we affirm for the reasons stated by the district court. United States v. Cureton, No. 3:00-cr-00222-GCM-2 (W.D.N.C. May 14, 2012). We dispense with oral *508argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.